t c summary opinion united_states tax_court horace r weaver and candace m weaver petitioners v commissioner of internal revenue respondent docket no 262-15s filed date horace r weaver and candace m weaver pro sese jason m kuratnik and gary j merken for respondent summary opinion halpern judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal_income_tax respectively and accuracy-related_penalties for those years of dollar_figure and dollar_figure respectively we must decide whether petitioners are entitled to deductions for unreimbursed employee business_expenses claimed for each of the years in issue entitled to deductions for trade_or_business_expenses claimed on their and returns in excess of the amounts respondent allowed and liable for the accuracy-related_penalties respondent determined petitioners' return background petitioners' federal_income_tax return for as originally filed reported tax of dollar_figure they later filed an amended_return for that reported reduced wages and thus reduced tax of dollar_figure on schedule a itemized_deductions of their return petitioners claimed a deduction for unreimbursed employee business_expenses of dollar_figure the return also includes a schedule c profit or loss from business related to a music production business mr weaver conducted that reports the following amounts description amount gross_receipts or sales returns and allowances gross_profit expense advertising car and truck contract labor depreciation and sec_179 office rent or lease repairs and maintenance supplies travel deductible meals and entertainment utilities wages cell phone total net_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number dollar_figure big_number big_number the dollar_figure deduction mr weaver claimed on hi sec_2012 schedule c for car and truck expenses equals the sum of a standard_mileage_deduction of dollar_figure based on big_number business investment mile sec_2 and out-of-pocket expenses for 2the regulations authorize the commissioner to establish methods under which taxpayers can compute vehicle expenses using a standard mileage rate see sec_1_274-5 j income_tax regs the commissioner issues annual notices announcing the standard mileage rate for each taxable_year the rate for wa sec_55 cents per mile see notice_2012_1 sec_2 2012_2_irb_260 the dollar_figure continued garage rent tolls hourly parking and interest of dollar_figure petitioners' amended_return reported no changes to petitioners' unreimbursed employee business_expenses or the loss from mr weaver's business petitioners' return petitioners' federal_income_tax return reported tax of dollar_figure their schedule a claimed a deduction of dollar_figure for unreimbursed employee business_expenses the schedule c included in petitioners' return for mr weaver's music production business reports the following amounts continued standard_mileage_deduction reported on mr weaver' sec_2012 schedule c equals the product of big_number business investment miles and cents description amount gross_receipts or sales returns and allowances gross_profit expense advertising car and truck contract labor depreciation and sec_179 office rent or lease repairs and maintenance supplies travel deductible meals and entertainment utilities wages cell phone subscriptions internet total net_loss dollar_figure big_number big_number big_number big_number big_number -0- big_number dollar_figure big_number big_number the car and truck expense deduction again equals the sum of two amounts a standard_mileage_deduction of dollar_figure based on big_number business investment mile sec_3 and out-of-pocket expenses for garage rent tolls hourly parking and interest of dollar_figure the examination notice_of_deficiency and petition during the examination of petitioners' and returns respondent's revenue_agent initially took the position that the deductions claimed on mr weaver's schedules c were subject_to the limitation provided in sec_183 which applies to activities not engaged in for profit mr weaver however was able to establish the requisite profit_motive for his music production business and then provided the examining agent with documentation in an effort to substantiate his claimed deductions the materials mr weaver submitted included mileage logs for and that purported to document his business use of his automobile the logs show total business miles of big_number and big_number for and respectively each log bears the legend prepared by horace weaver according to mr weaver his mileage logs were formatted with automatic date codes so that they would bear the current date whenever printed out 3the standard mileage rate for wa sec_56 cents per mile see notice_2012_72 sec_2 2012_50_irb_673 the dollar_figure standard_mileage_deduction claimed on mr weaver' sec_2013 schedule c is the product of big_number business investment miles and cents per mile mr weaver's testimony regarding how he maintained his mileage logs was inconsistent he claimed that the information reported was logged at the time but he acknowledged that it was not logged exactly i mean he admitted i don't go out the door and then check the mileage therefore the mileage might not have been exact the descriptions of the trips reported on mr weaver's mileage logs tend to be generic many bear the description promotion scouting others are described as meetings rehearsal studio meetings mentoring meals only a few provide locations such as nj meeting or south philly meeting in addition the miles given for each trip tend to be round numbers for example the miles given for over of the entries on mr weaver' sec_2012 mileage log end in either five or zero mr weaver provided respondent's examining agent with the following documentation regarding his deduction for contract labor expenses for a self-prepared schedule that itemizes the amounts that sum to the dollar_figure claimed deduction including dollar_figure of payments to milkboy recording milkboy another schedule styled as a transaction detail of mr weaver's account with milkboy covering the period from january through date copies of credit card charge slips for payments mr weaver made to milkboy an invoice marked paid for dollar_figure issued by mirror image to a rick weaver4 for graphic design services and an email from thomas volpicelli president of the mastering house inc with the salutation hi rick in which mr volpicelli states i just sent out the paypal invoice for dollar_figure sometimes aol marks emails from paypal as spam please let me know if you received it the transaction detail for mr weaver's account with milkboy does not include a business logo but appears in plain typeface the document does not list all of the payments mr weaver made to milkboy during the period it purports to cover a payment evidenced by one of the charge slips mr weaver submitted made on date does not appear on the transaction detail not all of the charge slips mr weaver submitted are fully legible those on which both the date and the amount of payment are legible sum to dollar_figure mr weaver also provided respondent's examining agent with a schedule titled meals and entertainment that schedule lists amounts and attendees for various dates in the separate amounts sum to dollar_figure all but one of the entries lists as attendees horace weaver killa cash reapaz the other entry 4we assume rick to be a nickname used by mr weaver whose middle name is richard refers only to unnamed people the schedule like mr weaver's mileage logs bears the legend prepared by horace weaver the notice_of_deficiency disallowed in full the deductions petitioners claimed for and for unreimbursed employee business_expenses and all of the deductions claimed on mr weaver's schedules c for those years other than the office expenses claimed for each year and dollar_figure of contract labor expenses for the notice_of_deficiency also eliminates the offset to gross_receipts or sales reported on mr weaver's schedule c for each year for returns and allowances the stated ground for all of those adjustments is petitioners' failure to substantiate each item beyond the allowed amount on date respondent's examining agent received from his immediate supervisor approval for the accuracy-related_penalties determined in the notice_of_deficiency petitioners' petition expresses disagreement with e ach item on the notice_of_deficiency trial preparation the case was initially scheduled for trial in date at the calendar call jason kuratnick representing respondent advised the court that his previous efforts to contact mr weaver including four voicemails and two letters had been unsuccessful when the court recalled the case two days later mr kuratnick reported that while the parties had met and made progress they had been unable to resolve all of their differences we thus continued the case and advised the parties of the need for further meetings and communications during the summer of gary merken who had taken responsibility for the case on behalf of respondent made several efforts to contact petitioners they did not respond to mr merken or attend either of two meetings he attempted to schedule with them when we questioned mr weaver about his failure to attend the scheduled meetings his testimony was evasive so that we found it necessary to demand yes or no answers and threaten to hold him in contempt if he did not provide them mr weaver did not specifically deny having received the letters mr merken sent but said he had no recollection of reading them and assured us i don't blow off meetings contrary to the standing_pretrial_order that we issued to the parties before each session at which the case was scheduled for trial petitioners did not submit a pretrial memorandum or agree before trial to a stipulation of facts respondent by contrast submitted a pretrial memorandum before each session both of respondent's memoranda allege that petitioners had not assigned error to his penalty determinations and that consequently we should treat them as having conceded their liability for penalties but those same memoranda also identify petitioners' liability for penalties as one of the issues presented in the case trial proceedings at trial mr weaver submitted a schedule labeled repairs that shows dates and amounts in four columns actual tax reported tax adjusted and labor not reported the tax reported column lists two amounts dollar_figure and dollar_figure the first dated date and the second date the corresponding amounts in the actual column for those items are dollar_figure and dollar_figure respectively each a dollar less than the reported amounts the schedule provides no explanation for the slight difference between the actual and reported amounts it also labels as a rounding adjustment of dollar_figure the difference between the sum of the tax reported amounts dollar_figure dollar_figure dollar_figure and the dollar_figure figure reported on mr weaver' sec_2012 schedule c the figures listed in the tax adjusted column sum to dollar_figure mr weaver provided no explanation either in the schedule itself or in his testimony at trial of the difference between the dollar_figure repair expenses shown on the schedule for and the dollar_figure deduction reported on hi sec_2013 schedule c mr weaver also submitted at trial a statement of checking account activity between march and date the statement lists three payments to home depot a payment of dollar_figure on date and two payments on date in the amounts of dollar_figure and dollar_figure all three payments appear in the actual column of mr weaver's schedule of repair expenses although only two appear with dollar_figure discrepancies in the tax reported column at trial mr merken cross-examined mr weaver regarding his background in tax and accounting and offered into evidence mr weaver's linkedin profile we allowed that evidence over mr weaver's relevance objection on the basis of mr merken's explanation that he was offering the evidence in support of respondent's penalty determinations discussion i petitioners' entitlement to the deductions in issue a burden_of_proof rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent sec_7491 may shift the burden_of_proof to the commissioner if among other things the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner's requests for witnesses information documents meetings and interviews see sec_7491 and b a taxpayer seeking to shift the burden_of_proof under sec_7491 has the burden of showing that he satisfied the paragraph preconditions e g allnutt v commissioner tcmemo_2004_239 wl at petitioners make no argument that they have met the requirements of sec_7491 their briefs apparently written by mr weaver make no mention of that section one of petitioners' proposed finding of facts however states my wife and i request all expense deductions originally and erroneously classified a sec_183 adjustments because if evidence led the irs to change the adjustment then i believe the burden_of_proof should shift to the irs and they did not present any evidence at all in the trial on the schedule c adjustments that was not derived from the petitioner 5in any event the record demonstrates petitioners' failure to meet the conditions necessary to shift the burden_of_proof to respondent under sec_7491 we have already described petitioners' failure to cooperate in the preparation of their case moreover as explained in the text below petitioners neither established their compliance with applicable substantiation requirements nor introduced credible_evidence to substantiate the deductions in issue we understand petitioners to claim that respondent's disallowance of their schedule c deductions by reason of their failure to provide adequate substantiation represents a new_matter within the meaning of rule a because respondent initially challenged those deductions on the ground that mr weaver did not conduct his music production activity for profit but the notice_of_deficiency explains the disallowance of mr weaver's claimed schedule c deductions on substantiation grounds and respondent now seeks only that we affirm his disallowance of those deductions on the grounds stated in the notice respondent thus has not raised a new_matter in regard to which he bears the burden_of_proof under rule a see 112_tc_183 when the commissioner attempts to rely on a basis that is beyond the scope of the original deficiency determination the commissioner must generally assume the burden_of_proof as to the new_matter b substantiation requirements in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business because any employee is engaged in the business of earning her pay expenses related to a taxpayer's employment and not reimbursable by the employer have long been deductible under sec_162 and its predecessors e g 269_f2d_108 4th cir e very person who works for compensation is engaged in the business of earning his pay and that expense which is essential to the continuance of his employment is deductible under the predecessor of sec_162 aff'g tcmemo_1958_60 when called upon by the commissioner a taxpayer must substantiate his expenses see eg park v commissioner tcmemo_2012_279 at see also sec_6001 sec_1_6001-1 income_tax regs moreover some expenses including those relating to travel meals and entertainment passenger automobiles and computers are subject_to heightened substantiation requirements see sec_274 sec_280f iv in the case of expenses not covered by sec_274 we may estimate the amounts of allowable deductions when provided with evidence that the taxpayer incurred deductible expenditures 39_f2d_540 2d cir to do so however we must have some basis on which to make an estimate 85_tc_731 c unreimbursed employee_expenses because petitioners introduced no evidence at trial to substantiate the deductions they claimed for unreimbursed employee business_expenses we sustain respondent's disallowance of those deductions d schedule c deduction sec_1 expenses subject_to sec_274 a applicable substantiation requirements sec_274 provides heightened substantiation requirements for deductions or credits for traveling expenses expenses for gifts amounts with respect to listed_property and items with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with an activity to meet those requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_274 thus a taxpayer can meet the substantiation requirement in either of two ways by means of adequate_records or by the taxpayer's own statement corroborated by sufficient evidence sec_280f defines the term listed_property to include among other things passenger automobiles and computer_or_peripheral_equipment sec_280f iv the regulations detail how a taxpayer can meet the adequate_records requirement of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date those regulations require a taxpayer to maintain an account book diary log statement of expense trip sheets or similar record in which the taxpayer records an expenditure or use of property at or near the time of the expenditure or use sec_1_274-5t and ii temporary income_tax regs supra to meet the requirement of contemporaneous recording the taxpayer must record the elements of an expenditure or use at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use such as the amount time place and business_purpose of the expenditure and business relationship sec_1_274-5t temporary income_tax regs fed reg date the regulations also provide guidance on how a taxpayer that does not meet the adequate_records requirement can substantiate a claimed deduction by meeting the alternative sufficient evidence test see sec_1_274-5t temporary income_tax regs fed reg date to meet that test the taxpayer must comply with each of the elements required by sec_274 in regard to an expenditure or use of property by a combination of the taxpayer's own statement whether written or oral and other corroborative evidence sec_1_274-5t and b temporary income_tax regs fed reg date to establish the amount time place or date of an expenditure or use the taxpayer's own statement must be corroborated by direct evidence sec_1_274-5t temporary income_tax regs supra a taxpayer's statement in regard to his business relationship to persons entertained or the business_purpose of an expenditure however may be corroborated by circumstantial evidence id fed reg b application of requirements to amounts in issue i car and truck expenses respondent advances several reasons why in his view the mileage logs that mr weaver submitted do not meet the adequate_records requirement of sec_1_274-5t temporary income_tax regs supra for example he contends that the legend on each log referring to a date in date calls into question whether it was prepared at or near the time of the trips it reports respondent also claims that the descriptions the logs provide do not sufficiently describe the business_purpose for the expenditures he notes the discrepancy between the business miles reported on each year's log and those reported on mr weaver's schedule c although mr weaver offered an explanation for the logs' legend his contradictory testimony regarding how he prepared and maintained the logs does not convince us that he made each entry in the log at or near the time of the reported trip moreover the logs on their face show signs that the data they report are after-the-fact reconstructions as respondent observes the descriptions provided for the listed trips tend to be vague and the miles shown tend to be round numbers therefore we agree with respondent that mr weaver's mileage logs do not meet the requirements of sec_1_274-5t and ii temporary income_tax regs supra mr weaver has thus failed to substantiate by adequate_records the standard mileage deductions claimed on his schedules c for and nor have petitioners satisfied the alternative sufficient evidence test while we might accept mr weaver's mileage logs as his own written_statement for purposes of that test petitioners presented no evidence that would corroborate the information set forth on the logs and they presented no evidence at all to support the deductions they claimed for garage rent tolls hourly parking and interest we thus conclude that respondent properly disallowed the deductions claimed for car and truck expenses on mr weaver's schedules c for and because of petitioners' failure to substantiate those deductions in the manner required by sec_274 ii meals and entertainment petitioners include in their proposed findings_of_fact the observation that l awful for profit business's like mr weaver's are allowed to deduct of the expenses paid for food for its employees we assume that petitioners intended that observation as an argument of law rather than a proposed finding of fact despite its location in their brief nonetheless if we understand petitioners correctly they have confused a substantive standard for deductibility with requirements for substantiating deductible expenses sec_274 disallows any deduction for activities of a type generally considered to constitute entertainment amusement or recreation unless the expense in question was directly related to or in some cases associated with the active_conduct of the taxpayer's trade_or_business sec_274 provides that the business nexus standard of sec_274 does not apply to e xpenses for food and beverages and facilities used in connection therewith furnished on the business_premises of the taxpayer primarily for his employees petitioners have failed to establish that the persons who received the meals for which they claim deductions were mr weaver's employees mr weaver's schedules c for the years in issue do not report the payment of wages moreover petitioners have failed to establish that mr weaver provided the meals for which they claim deductions on his business_premises we thus conclude that as a substantive matter the expenses in issue are deductible only if they satisfy the applicable business nexus standard of sec_274 moreover even when applicable sec_274 does not provide an exemption from the substantiation rules of sec_274 as with mr weaver's mileage logs respondent argues that his schedule of meals and entertainment_expenses does not meet the adequate_records requirement of sec_1_274-5t temporary income_tax regs supra respondent again views the legend with a date date as evidence that the schedule was not made at or near the time of the purported expenditures he also observes that the schedule does not list the location at which each expenditure was incurred the expenditure's business_purpose or the business relationship between mr weaver and the attendees mr weaver offered no testimony regarding the creation and maintenance of the schedule he submitted to support the claimed meals and entertainment_expense_deduction for given mr weaver's explanation of the legend we need not view it as evidence that he did not prepare the schedule of meals and entertainment_expenses at or near the time of each expenditure but we have no affirmative evidence before us that mr weaver prepared and maintained the schedule contemporaneously with the events it lists therefore we agree with respondent that the schedule does not qualify as an account book diary log statement of expense trip sheets or similar record for purposes of the adequate_records test moreover because the schedule is not corroborated by any other evidence petitioners have not satisfied the alternative sufficient evidence test to support the claimed meals and entertainment_expense_deduction for petitioners presented no evidence at all to support the meals and entertainment_expense_deduction claimed on mr weaver' sec_2013 schedule c we thus conclude that as with the reported deductions for car and truck expenses respondent properly disallowed the deductions claimed for meals and entertainment_expenses on mr weaver's schedules c for and because of petitioners' failure to substantiate those deductions in the manner required by sec_274 iii travel petitioners provided no substantiation for the deductions for travel_expenses reported on mr weaver's schedules c for and therefore we sustain respondent's disallowance of those deductions other schedule c items a contract labor obviously mr weaver's self-prepared itemization of the amounts included in the deduction for contract labor expense reported on hi sec_2012 schedule c is not adequate to substantiate that deduction for two reasons we also decline to give any weight to the transaction detail of mr weaver's milkboy account first because the record provides no evidence of its provenance we cannot be confident that it was issued to mr weaver by milkboy rather than for example prepared by mr weaver himself in addition the omission from the document of a payment evidenced by one of the charge slips mr weaver submitted calls into question the document's reliability we do however accept the charge slips themselves as adequate substantiation that mr weaver made payments to milkboy we might surmise that mr weaver made those payments in pursuit of his music management business but without further evidence of their nature we cannot be sure that the payments were deductible and not capitalizable respondent however appears sec_263 and sec_263a generally deny current deductions for amounts that produce benefits beyond the close of the taxable_year in which they are paid_or_incurred these capital expenditures must be added to the basis of the property to continued to have allowed the deduction of some of mr weaver's payments to milkboy and the record provides no grounds for differentiating between them on the basis of current deductibility therefore we assume that respondent's grounds for disallowing mr weaver's deduction of some of those payments was not that he was required to capitalize them but instead that he failed to substantiate them adequately on the basis of those charge slips that mr weaver submitted on which both the date and the amount of payment are legible we conclude that mr weaver substantiated dollar_figure of the payments he claims to have made to milkboy we also accept the invoice from mirror image as adequate substantiation that mr weaver paid dollar_figure for graphic design services again respondent made no claim that any portion of mr weaver's claimed deduction for contract labor should be disallowed for reasons other than a failure of substantiation cf rjr nabisco inc v commissioner tcmemo_1998_252 wl at continued which they relate and recovered only as the property is used or when the taxpayer disposes of it 7the record does not indicate the specific payments for which respondent would allow a deduction nonetheless because the difference between the deduction for contract labor costs claimed on mr weaver' sec_2012 schedule c and the total payments shown on mr weaver's detailed schedule as having been made to milkboy dollar_figure dollar_figure dollar_figure is less than the dollar_figure deduction that respondent would allow it follows that respondent must have allowed a deduction for some of mr weaver's payments to milkboy holding that expenditures related to the graphic design of cigarette packaging materials are deductible ordinary business_expenses under authorities applicable to advertising expenditures we do not view the email from mr volpicelli as adequate substantiation that mr weaver made a deductible payment to the mastering house in his email mr volpicelli indicates the amount of the invoice he attempted to send but provides no description of the nature of that amount or its relation to mr weaver's business if mr weaver did not receive the invoice mr volpicelli reported having sent he should have contacted mr volpicelli as mr volpicelli had requested and obtained another copy because the amount of the payments mr weaver claims to have made for contract labor that we view as having been adequately substantiated is less than the deduction respondent would allow we will sustain his disallowance of dollar_figure of the claimed deduction b repairs and maintenance the documentation mr weaver submitted in support of the dollar_figure deduction claimed on hi sec_2012 schedule c for repairs and maintenance_expenses is insufficient to support that deduction petitioners established that mr weaver paid more than dollar_figure to home depot during but provided no evidence as to the nature of those payments or how they related to the business activity reported on his schedule c mr weaver's deduction of only two of the three payments to home depot shown on his checking account statement suggests that he recognized that he made the third payment for personal reasons but he has given us no reason to believe that the other two payments were not also personal the only basis on which we can distinguish the payments is his deduction of two of the three his claiming a deduction for an amount obviously does not establish its deductibility petitioners presented no substantiation at all for the deduction claimed on mr weaver' sec_2013 schedule c for repair and maintenance_expenses nor have they provided us with grounds to estimate mr weaver's deductible expenses for either of the years in issue therefore we sustain respondent's disallowance of the deductions for repair and maintenance_expenses claimed on mr weaver' sec_2012 and sec_2013 schedules c c other items because petitioners have provided no substantiation of the remaining schedule c items that respondent adjusted and have given us no basis for estimating mr weaver's various expenses we sustain respondent's adjustments of those items ii accuracy-related_penalty sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 generally defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority or in the case of items adequately disclosed a reasonable basis sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the commissioner bears the burden of production with respect to penalties see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 once the commissioner carries his burden of production the taxpayer bears the burden of proving entitlement to relief because of substantial_authority adequate_disclosure or reasonable_cause see id pincite respondent relying on our decision in 118_tc_358 argues that petitioners should be treated under rule b as having conceded their liability for the accuracy-related_penalties he determined that rule requires taxpayers to include in their petition c lear and concise assignments of each and every error which they allege to have been committed by the commissioner in the determination of the deficiency or liability rule b further provides any issue not raised in the assignments of error shall be deemed to be conceded we are not convinced that petitioners have conceded their penalty liability to begin with while petitioners did not explicitly assign error to respondent's penalty determinations they did express disagreement with e ach item on the notice_of_deficiency moreover even if we viewed petitioners as having failed to assign error to respondent's penalty determinations we could treat the issue of petitioners' penalty liability as having been tried by the consent of the parties under rule b that rule states when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings we relied on rule b in 144_tc_140 to reject the commissioner's argument that the taxpayer's failure to assign error to the additions to tax he had determined resulted in the taxpayer's concession of that issue we noted that respondent's answer and pretrial memorandum in that case both identified the additions to tax as an issue we thus concluded that when the parties submitted the case for decision without trial under rule they submitted the issue of the taxpayer's liability for the additions to tax for decision by implied consent el v commissioner t c pincite we distinguished our prior opinion in swain on the ground that the parties in that case did not try or submit the case by implied consent id respondent attempts to distinguish el on the ground that his pretrial memoranda in the present case allege that petitioners had not assigned error to his penalty determinations and that consequently they should be treated as having conceded their liability for penalties but those same memoranda identified petitioners' liability for penalties as one of the issues presented in the case moreover at trial respondent presented evidence that was relevant only to the penalty issues even if petitioners did not concede their liability for penalties however we would sustain respondent's determinations by upholding in full the dollar_figure deficiency respondent determined for petitioners' taxable_year we confirm that as stated in respondent's notice_of_deficiency petitioners were required to show a tax of dollar_figure on their return that is dollar_figure more than the dollar_figure they reported on their amended_return similarly by upholding in full the dollar_figure deficiency that respondent determined for petitioners' taxable_year we confirm that petitioners were required to report a tax for that year of dollar_figure dollar_figure more than the dollar_figure they reported for each year of the tax petitioners were required to show on their return is less than dollar_figure so that the latter amount serves as threshold for determining whether petitioners' reported tax reflected a substantial_understatement and for each year the excess of the tax petitioners were required to show on their return over the amount they did report exceeds the applicable_threshold therefore respondent has met his burden of production to establish the appropriateness of a substantial_understatement_penalty under sec_6662 and b for each year petitioners make no argument that they had substantial_authority for their errors in reporting or that they had reasonable_cause for those errors and acted in good_faith regarding them therefore we sustain respondent's determination that petitioners are liable for accuracy-related_penalties of dollar_figure and dollar_figure for their and taxable years respectively for the reasons explained above decision will be entered for respondent 8because petitioners have failed to substantiate and keep adequate books_and_records with respect to the items respondent adjusted the exception from the substantial_understatement_penalty for items adequately disclosed and supported by a reasonable basis is not available to them see sec_1_6662-4 income_tax regs
